Citation Nr: 1702711	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  15-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the spine.  

2.  Entitlement to service connection for left knee arthritis.  

3.  Entitlement to service connection for diabetic retinopathy.  

4.  Entitlement to service connection for renal insufficiency, to include as due to contaminated water at Camp Lejeune.  

5.  Entitlement to service connection for a disorder manifested by balance problems.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The Veteran submitted additional treatment records in 2016 that were not reviewed by the RO prior to the issuance of the June 2015 statement of the case (SOC); however, the Board finds that the automatic waiver provision applies in this case as the substantive appeal was filed in June 2015.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  There is no written request that the AOJ initially review the evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The evidence shows that a chronic low back disorder was initially noted many years after service discharge and is not related to service or to a disease or injury of service origin, and lumbar spine arthritis is not shown within one year of service discharge.  

2.  The evidence shows that a chronic left knee disorder was initially noted many years after service discharge and is not related to service or to a disease or injury of service origin, and left knee arthritis is not shown within one year of service discharge.  

3.  Diabetic retinopathy was not present during the Veteran's active service or for many years thereafter, and the record contains no indication that the Veteran's post-service diabetic retinopathy is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.  

4.  The Veteran served at Camp Lejeune, North Carolina, and was exposed to contaminated water during that service.  

5.  Renal insufficiency is not of service onset or otherwise related thereto and is not related to inservice exposure to contaminated water.  

6.  There is no objective showing or diagnosis of a disability manifested by balance problems at any time during the rating period on appeal.  


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine was not incurred in or aggravated by active service and may not be presumed to have been.  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

2.  Left knee arthritis was not incurred in or aggravated by active service and may not be presumed to have been.  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

3.  Diabetic retinopathy was not incurred in or aggravated by active service and may not be presumed to have been, nor is it causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  

4.  Renal disease was not incurred in or aggravated by active service, to include as due to exposure to contaminated water at Camp Lejeune.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

5.  A disorder manifested by balance problems was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by January 2013 and January 2014 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims decided herein.  The claims file includes in-service and post service private and VA medical records.  Moreover, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, examinations were conducted by VA regarding the Veteran's claims for renal insufficiency and diabetic retinopathy.  As detailed below, the reports include opinions addressing the etiology of the Veteran's renal disease and her diabetic retinopathy.  The examiner's opinions were based upon review of the claims file and examination of the Veteran.  

It is also noted that there is no evidence of in-service bilateral knee or low back injuries and no evidence establishing an in-service event, injury, or disease which would support incurrence or aggravation of such.  Moreover, there is no indication that current low back or left knee conditions might be related to any inservice event.  Therefore, these claims do not require a VA examination.  It is noted, however, that the record does include a VA spine examination in March 2013.  The examiner found that current low back pathology was unrelated to service.  For rationale, he noted that there was no documentation of a low back disorder during active duty.  Clearly, the same conclusion would be reached regarding the left knee as there was no documentation of a left knee injury during service or until many, many years after service.  At any rate, however, no such examinations are required under the facts of this case.  There is no additional evidence that need be obtained as to these issues.  Similarly, as no chronic disorder manifested by loss of balance has been diagnosed, an examination is unnecessary.  See McLendon, supra.  


Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

In addition, certain chronic diseases (e.g., arthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 115 Stat. 976 (2001).  This law made substantive changes to 38 U.S.C.A. § 1116 pertaining to presumption of service connection for diseases associated with exposure to certain herbicide agents.  Effective January 1, 2002, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2016).  

The following diseases shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2016) are satisfied:  chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, type II diabetes mellitus, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2016).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal sperm parameters and infertility have specifically been excluded from presumptive service connection based on herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 20, 2003).  

Service connection may be granted for disease which is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Arthritis of the Spine and Left Knee

The Veteran claims that service connection is warranted for arthritis of the low back and of the left knee.  At the 2016 hearing, she admitted that she did not recall injuring the back or knee during service, but thought that the physical training that she endured could have resulted in current diagnoses.  She thought that she first started having lumbar problems post service in the 1970s.  She could not recall when she first started having left knee problems.  (See hearing transcript pgs. 23-27.)  

Review of the service treatment records (STRs) is negative for report of, treatment for, or diagnoses of low back or left knee conditions.  Post service records are negative for such until many years after service discharge.  For example, post service private records dated in December 2009 show mild degenerative changes in the left knee.  Social Security Administration (SSA) documents reflect that the Veteran was awarded benefits due to arthritis (and diabetic retinopathy) in September 2013.  When examined by VA in March 2013, the diagnosis was degenerative arthritis of the lumbar spine.  The examiner opined that this condition was unrelated to active service.  For rationale, it was pointed out that there was no documentation of a low back condition during active duty.  

Subsequently dated records show that the Veteran's complaints continue to include low back and left knee problems.  

After review of the evidence of record, it is the Board's conclusion that service connection is not warranted for arthritis of the low back or left knee.  As reflected above, there is no contemporaneously recorded report of low back or left knee disability until many, many years after service.  As corroborated by the Veteran's testimony, there was no injury to the low back or knees during service.  It was many years after service discharge before a low back disorder or left knee disorder was reported.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  

Moreover, a VA examiner has specifically found that the Veteran's current low back disorder is unrelated to military service from many years before, primarily because no such condition was reported during service or for many years thereafter.  This medical reasoning also applies to the left knee.  

The Board acknowledges the Veteran's belief that she has low back and left knee disorders that are related to her military service.  However, there is no evidence of record showing that she has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his or her own senses); 38 C.F.R. § 3.159(a)(2) (2012) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107 (West 2014); 38 U.S.C.A. § 3.102 (2016).  

Diabetic Retinopathy

As for the Veteran's claim that service connection is warranted for diabetic retinopathy, the preponderance of the evidence is also against this claim.  

In explanation, the Board points out that this condition is noted in the record to be secondary to the Veteran's diabetes mellitus, which has specifically been found (in separate rating decisions) not to be of service origin.  Specifically, the Board notes that the Veteran was seen in June 1968 when she had a foreign body removed from the right upper eyelid.  No residuals of this injury were reported during service, to include upon separation examination in August 1970.  Post service records reflect initial diagnosis of diabetes mellitus in 1993.  Subsequently dated records show an associated diagnosis of diabetic retinopathy.  They do not reflect treatment for residuals of the removal of a foreign body in the right eyelid.  

When examined by VA in March 2013, the examiner concluded that the Veteran's diabetic retinopathy resulted from her diabetes and was unrelated to active service.  He acknowledged that the Veteran had been seen during service for removal of a foreign body, but added that there was no medical link between eyelid foreign body removal and diabetic retinopathy.  The record shows that the Veteran continues to be seen for diabetic retinopathy.  

In this case, the Veteran alleges that service connection is warranted for diabetic retinopathy.  At the hearing, she testified that this condition was first demonstrated years after service.  (See hrg. tr. at pgs 21-22.)  Presumably, it is her contention that the condition is secondary to diabetes mellitus which is due to herbicide exposure.  Thus, it is argued that as the condition is secondary thereto, service connection is warranted.  

Based on the foregoing, the Board finds that the most probative evidence establishes that diabetic retinopathy was not present during active duty or manifest until many years later.  Thus, service connection is not warranted on a direct basis.  

With respect to the claim of service connection based on Agent Orange exposure, the Board first notes that service department records establish that the Veteran did not serve in Vietnam during the Vietnam era, nor did she have overseas service which involved duty or visitation in Vietnam.  See, e.g., the Board's December 2005 decision which denied service connection for diabetes, to include as due to exposure to herbicides, in that she did not have the requisite service in Vietnam and was not entitled to the presumption of exposure to herbicides.  Also see the August 2008 rating decision wherein the RO determined that the claim would not be reopened in that no new and material evidence had been received.   Under these circumstances, the Veteran is not entitled to the legal presumption of Agent Orange exposure.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  

Thus, it cannot be said that her current diabetic retinopathy is related to military service on a secondary basis in that service connection is not in effect for diabetes.  

To the extent that the Veteran's contentions may be construed as asserting that she has diabetic retinopathy of service origin, her contentions do not provide a basis for allowance of the claim.  Such an opinion is within the province of trained medical professionals.  See Layno, supra, and Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, she is not competent to render a probative (persuasive) opinion on this medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

Renal Insufficiency

It is primarily the Veteran's contention that her renal insufficiency resulted from exposure to contaminated water when she was stationed at Camp Lejeune.  (See, e.g., hearing transcript pgs. 7-16.)  

With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987. Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  In this case, the service records corroborate that the Veteran served at Camp Lejeune during her military service.  

For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  Those water systems served housing, administrative, and recreational facilities, and the base hospital.  The Agency for Toxic Substances and Disease Registry a branch of the federal Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water.  However, the assessment indicated that the drinking water contaminants at Camp Lejeune created a past public health hazard.  

Recent studies have been conducted involving the National Academy of Sciences' National Research Council and the Agency for Toxic Substances and Disease Registry. Based on a congressional mandate, the Department of the Navy requested that the National Research Council undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the National Research Council reviewed previous work done by the Agency for Toxic Substances and Disease Registry, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the National Research Council focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, the National Research Council provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  

The National Research Council analysis used categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  

According to VBA Training Letter 11-03 (April 27, 2011), the Agency for Toxic Substances and Disease Registry, in a 2010 letter to the Department of the Navy, indicated its belief that the National Research Council report minimized the potential long-term health effects of exposure to the water contamination.  The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune."  The Agency for Toxic Substances and Disease Registry noted that, although the National Research Council report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic.  For example, regarding TCE and PCE, the International Agency for Research on Cancer classifies them as "probable human carcinogens" while the National Toxicology Program refers to them as "reasonably anticipated to be a human carcinogen."  Additionally, both the International Agency for Research on Cancer and the National Toxicology Program label benzene and vinyl chloride as "known human carcinogens."  Although the Agency for Toxic Substances and Disease Registry letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune.  However, the Agency for Toxic Substances and Disease Registry indicated that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by the National Research Council.  

According to Training Letter 11-03, scientific organizations, including the National Research Council and the Agency for Toxic Substances and Disease Registry, have determined that some evidence is available that suggests a possible association between development of certain diseases and exposure to the chemicals known to have contaminated the water at Camp Lejeune.  To date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Therefore, until scientific evidence shows otherwise, it will be assumed by VA that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  

In M21-1, IV.ii.2.C.12.f, the Department of Veteran Affairs has issued a non-exclusive list of diseases potentially associated with contaminants present in the Camp Lejeune water supply between 1957 and 1987, that includes: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic stenosis, female infertility, miscarriage (with exposure during pregnancy), scleroderma, and neurobehavioral effects.  

Absent the presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

VA is amending its adjudication regulations relative to presumptive service connection, adding eight diseases associated with contaminants present in the water supply at United States Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  This final rule establishes presumptive service connection, in pertinent part, for veterans who served at Camp Lejeune for no less than 30 days during this period, and who have been diagnosed with any of the following eight diseases:  adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  These regulations are not yet final.  

The undisputed facts of this case indicate that the Veteran had served at Camp Lejeune during her military service; as a consequence, it is conceded that the Veteran sustained an "injury" in service, namely exposure to chemical contaminants during her service.  Furthermore, she has been diagnosed with stage 4 chronic kidney disease for which she is on the transplant list.  (See VA examination reports in March 2013 and June 2015.)  Therefore, there is no dispute that the Veteran has current disability.  

The question in this case is whether the Veteran's diagnosed condition has been etiologically related to the chemical exposures experienced in service.  As noted VA examined the Veteran in 2013.  At that time, it was noted that she was seen during service for frequency of urination.  It was also pointed out that this condition had previously been linked by a nephrologist to her diabetes and hypertension.  Based upon that history and medical information, the examiner opined that the renal condition was not linked to her complaints of increased urinary frequency during service.  

Additional VA examination was conducted in June 2015.  The examiner was to express an opinion as to whether the Veteran's renal disease was linked to her exposure to contaminated water while at Camp Lejeune.  The examiner was noted to be a subject matter expert in the effects of exposure to the contaminated water at Camp Lejeune.  She reviewed the records and noted that the record showed that the Veteran started dialysis in May 2014 for renal disease which began a "few" years before.  The record "repeatedly" showed that the Veteran's renal disease was secondary to hypertension and diabetes.  She further noted that diabetes and hypertension were two of the main causes of renal dysfunction.  If solvents were involved in the causation of her chronic kidney disease, she would have had kidney dysfunction at the time of exposure, and it would have resolved when exposure ceased.  For references, she noted that she had reviewed studies regarding such exposure and the National Research Council report.  Thus, it was the expert's opinion that chronic kidney disease was not caused by the Veteran's exposure to contaminated water at Camp Lejeune.  

Thus, there is no current objective evidence that the Veteran's conceded chemically contaminated drinking water exposures while at Camp Lejeune caused or aggravated to any degree her current kidney disease.  

The STRs are silent for diagnosis of renal disease or residuals of frequent urination which might point to a chronic renal disorder.  There is no current objective evidence that the Veteran's current kidney disease was caused or aggravated to any degree by her military service.  

The Veteran's renal disease was discovered subsequent to the diagnoses of diabetes and hypertension which, as related above, are both common causes of renal disease.  And, according to the record, are the causes of the Veteran's current kidney disease.  

To the extent that the Veteran's contentions may be construed as asserting that she has kidney disease of service origin, her contentions do not provide a basis for allowance of the claim.  This matter is within the province of trained medical professionals.  See Layno, Jones, and Bostain, supra.  

As to the possible effect of the new regulations, the Board finds that they do not apply.  Though the regulations are not yet effective, the only kidney disease which will be added to the list of presumptive diseases is kidney cancer.  In the present case, the Veteran has never been diagnosed with kidney cancer.  Rather, she has been diagnosed with renal insufficiency.  Therefore, the change in regulations will not benefit the Veteran and the Board will not delay a decision on this matter until the regulations become effective.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


Disorder Manifested by Balance Problems

It is also contended that service connection is warranted for a disorder manifested by balance problems.  

Review of the record shows reports of dizziness (associated with hypertension) upon private records dated in 2010.  However, the medical record, to include the STRs and post service private and VA records dated to the present day, has not reflected a diagnosis of a chronic disorder associated with balance problems.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131 (West 2014); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131 (West 2014), as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of a disorder manifested by balance problems, the claim must be denied.  

The Board acknowledges the Veteran's belief that she has a disorder manifested by balance problems.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Layno, supra.  For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for a disorder manifested by balance problems, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  Gilbert, supra.  

A Final Consideration

The record includes SSA records which show that the Veteran receives disability benefits from SSA.  In this case, SSA disability benefits were established effective September 2013.  Evidence from SSA shows that the primary disabilities considered in their decision were the Veteran's osteoarthritis and diabetic retinopathy.  SSA determinations are not binding on VA disability determinations; however, they are to be considered.  The fact that the Veteran's osteoarthritis and diabetic retinopathy resulted in her receiving SSA benefits has been considered where appropriate in this case.  However, the favorable decision by the SSA does not establish that these conditions were incurred in service, to include any relationship  to any service-connected disability.  For the reasons already provided, it has been found that these conditions are not of service origin.  Thus, the SSA decision is of little probative value when considering the pertinent claims.  

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for arthritis of the spine is denied.  

Entitlement to service connection for left knee arthritis is denied.  

Entitlement to service connection for diabetic retinopathy is denied.  

Entitlement to service connection for renal insufficiency, to include as due to reexposure to contaminated water at Camp Lejeune, is denied.  

Entitlement to service connection for a disorder manifested by balance problems is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


